
	
		III
		111th CONGRESS
		1st Session
		S. RES. 356
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 19, 2009
			Mr. Cardin (for himself,
			 Mr. Brownback, Mr. Reid, Mrs.
			 Shaheen, Ms. Snowe, and
			 Mr. Menendez) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Calling upon the Government of Turkey to
		  facilitate the reopening of the Ecumenical Patriarchate’s Theological School of
		  Halki without condition or further delay.
	
	
		Whereas
			 the Ecumenical Patriarchate is an institution with a history spanning 17
			 centuries, serving as the center of the Orthodox Christian Church throughout
			 the world;
		Whereas
			 the Ecumenical Patriarchate sits at the crossroads of East and West, offering a
			 unique perspective on the religions and cultures of the world;
		Whereas
			 the title of Ecumenical Patriarch was formally accorded to the Archbishop of
			 Constantinople by a synod convened in Constantinople during the sixth
			 century;
		Whereas
			 since November 1991, His All Holiness, Bartholomew I, has served as Archbishop
			 of Constantinople, New Rome and Ecumenical Patriarch;
		Whereas
			 Ecumenical Patriarch Bartholomew I was awarded the Congressional Gold Medal in
			 1997, in recognition of his outstanding and enduring contributions toward
			 religious understanding and peace;
		Whereas
			 during the 110th Congress, 75 Senators and the overwhelming majority of members
			 of the Committee on Foreign Affairs of the House of Representatives wrote to
			 President George W. Bush and the Prime Minister of Turkey to express
			 congressional concern, which continues today, regarding the absence of
			 religious freedom for Ecumenical Patriarch Bartholomew I in the areas of
			 church-controlled Patriarchal succession, the confiscation of the vast majority
			 of Patriarchal properties, recognition of the international Ecumenicity of the
			 Patriarchate, and the reopening of the Theological School of Halki;
		Whereas
			 the Theological School of Halki, founded in 1844 and located outside Istanbul,
			 Turkey, served as the principal seminary for the Ecumenical Patriarchate until
			 its forcible closure by the Turkish authorities in 1971;
		Whereas
			 the alumni of this preeminent educational institution include numerous
			 prominent Orthodox scholars, theologians, priests, bishops, and patriarchs,
			 including Bartholomew I;
		Whereas
			 the Republic of Turkey has been a participating state of the Organization for
			 Security and Cooperation in Europe (OSCE) since signing the Helsinki Final Act
			 in 1975;
		Whereas
			 in 1989, the OSCE participating states adopted the Vienna Concluding Document,
			 committing to respect the right of religious communities to provide
			 training of religious personnel in appropriate
			 institutions;
		Whereas
			 the continued closure of the Ecumenical Patriarchate’s Theological School of
			 Halki has been an ongoing issue of concern for the American people and the
			 United States Congress and has been repeatedly raised by members of the
			 Commission on Security and Cooperation in Europe and by United States
			 delegations to the OSCE’s annual Human Dimension Implementation Meeting;
		Whereas
			 in his address to the Grand National Assembly of Turkey on April 6, 2009,
			 President Barack Obama said, Freedom of religion and expression lead to
			 a strong and vibrant civil society that only strengthens the state, which is
			 why steps like reopening Halki Seminary will send such an important signal
			 inside Turkey and beyond.;
		Whereas
			 in a welcomed development, the Prime Minister of Turkey, Recep Tayyip Erdoğan,
			 met with the Ecumenical Patriarch on August 15, 2009, and, in an address to a
			 wider gathering of minority religious leaders that day, concluded by stating,
			 We should not be of those who gather, talk, and disperse. A result
			 should come out of this.;
		Whereas
			 during his visit to the United States in November 2009, Ecumenical Patriarch
			 Bartholomew I raised the issue of the continued closure of the Theological
			 School of Halki with President Obama, congressional leaders, and others;
			 and
		Whereas
			 Prime Minister Erdoğan is scheduled to make an official visit to Washington,
			 DC, in early December 2009: Now, therefore, be it
		
	
		That the Senate—
			(1)welcomes the historic meeting between Prime
			 Minister Recep Tayyip Erdoğan and Ecumenical Patriarch Bartholomew I;
			(2)urges the Government of Turkey to
			 facilitate the reopening of the Ecumenical Patriarchate’s Theological School of
			 Halki without condition or further delay; and
			(3)urges the Government of Turkey to address
			 other longstanding concerns relating to the Ecumenical Patriarchate.
			
